DETAILED ACTION
1.	The amendment filed on 7/22/2021 has been entered. Claims 5-11, 14, 16 and 17 have been amended. No claims have been added or cancelled. Accordingly, claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
3.	Claims 5-20 are allowed.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0323330 (hereinafter Chittilappilly).

As for claim 1 Chittilappilly discloses: providing for display within an attribution user interface a first option for an event category comprising a plurality of events and a second option for a dimension comprising a plurality of dimension values (See figures 4a and 7a and paragraphs 0036-0038 note the users have a touch sensitive interface that allows the users to select different predictive performance parameters associated with media spend allocations);
receiving an indication of a selection of the first option for the event category and a selection of the second option for the dimension for visualization within the attribution user interface (See paragraphs 0046 and 0052 note events are selected for potential advertisement/media spending allocation which is produced on the touch screen)  ; and
a step for dynamically modifying the attribution user interface to display different attribution distributions of the plurality of events across the plurality of dimension values according to one or more attribution models (See paragraphs 0077-0079 and note the parameters can be modified in the scenario planner).

	As for claim 2 the rejection of claim 1 is incorporated and further Chittilappilly discloses: providing for display within the attribution user interface options corresponding to attribution models; and receiving an indication of a selection of an option for an attribution model from the attribution models to utilize as the one or more attribution models (See paragraph 0033 note multiple machine models are used and are able to be selected from to model the purchase information).

	As for claim 3 the rejection of claim 1 is incorporated and further Chittilappilly discloses: wherein the one or more attribution models comprise one or more of a first-touch model, a last-touch model, a linear model, a participation model, a same-touch model, a U-shaped model, a J-curve model, an inverse-J model, a time-decay model, or a custom-attribution model (See paragraph 0084 note the system uses custom or linear models).

	As for claim 4 the rejection of claim 1 is incorporated and further Chittilappilly discloses: receiving user input defining an attribution-event function comprising an initial attribution model and an operation; and generating an attribution model to utilize as the one or more attribution models based on the attribution-event function comprising the initial attribution model and the operation (See figures 3c, 4a and paragraphs 0093 and 0100-0101 note based on the user input the system defines an event model to process operations on to modify the predictive information based on the operations).

	

Relevant documents
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	US 10, 169,778 Collin et al. discloses using dimensions and an advertisement attribution system to utilize one or more attribution models to determine potential advertisement revenue. 
B. 	US 2016/0189207 Xu et al. discloses an attribution model that helps determine what advertisers would pay incrementally for advertisements.
















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759. The examiner can normally be reached Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        October 25, 2021